Citation Nr: 0814630	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-23 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to non-service connected disability pension. 


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from October 1952 to August 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).   


FINDING OF FACT

The veteran's countable annual income for VA pension purposes 
is in excess of the established income limit for receipt of 
payment for nonservice-connected disability pension benefits.


CONCLUSION OF LAW

Entitlement to nonservice-connected disability pension is not 
authorized. 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 
3.23, 3.271, 3.272 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

To implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), the VA promulgated regulations codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)). The Act 
and implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. It also includes new 
notification provisions.

In this case, the appellant has been notified of the reasons 
for the denial of this claim, and has been given notice of 
the laws and regulations governing the claim. In a September 
2005 letter, the RO informed the appellant that he needed to 
show his income did not exceed certain requirements in order 
to be awarded pension benefits. The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the appellant.

In any event, as will be explained below, the claim for 
pension benefits lacks legal merit. See Sabonis v. Brown, 6 
Vet. App. 426 (1994) [where the law and not the evidence is 
dispositive, the claim must be denied because of a lack of 
entitlement under the law]. VCAA notice is therefore not 
required for reasons stated in the paragraph immediately 
following.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), the 
United States Court of Appeals for Veterans Claims held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter. Similarly, VA General Counsel has 
held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the claimant in developing evidence to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit. See VAOGCPREC 5-2004. See also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim"].  

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice- 
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct. One prerequisite to entitlement 
is that the veteran's income not exceed the applicable 
maximum pension rate specified in 38 C.F.R. § 3.23. 38 
U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a). Pension benefits 
are paid at the maximum annual rate reduced by the amount of 
annual income received by the veteran. 38 U.S.C.A. § 1521(b); 
38 C.F.R. §§ 3.3(a) (3) (vi), 3.23(a), (b), (d) (4).

In determining countable annual income for improved pension 
purposes, all payments of any kind or from any source 
(including salary, retirement or annuity payments, or similar 
income, which has been waived) shall be included except for 
listed exclusions. See 38 U.S.C.A. § 1503(a); see also 38 
C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a). SSA income is not 
specifically excluded under 38 C.F.R. § 3.272. Such income is 
therefore included as countable income. Medical expenses in 
excess of five percent of the maximum annual pension rate, 
which have been paid, may be excluded from an individual's 
income for the same 12-month annualization period to the 
extent they were paid. 38 C.F.R. § 3.272(g) (1) (iii).

In this case, the veteran filed his claim for nonservice- 
connected pension in March 2005, at which time he reported 
his and his wife's income and assets, including Social 
Security income.  In October 2005, he filed a Medical Expense 
Report that included his electric bill for air conditioning 
and heat.  Subsequently, he submitted copies of his electric 
and gas bills claiming them as necessary medical expenses.  

Calculating the veteran's and his wife's income for the 
period in question, after deducting allowable medical 
expenses, it exceeds the total maximum annual pension rate 
(MAPR) for a veteran with one dependent. See 38 C.F.R. § 
3.23(a) (5); VA Manual M21-1, Part I, Appendix B.  Thus, the 
veteran's claim for improved VA pension must be denied for 
excess yearly income.  There is no basis for including 
utility bills as a medical expense; these are in the nature 
of basic necessities of life like food, clothing and shelter.  
While they may have the added benefit of warding off disease 
or injury or making their residuals more bearable, the same 
could also be said of other basic necessities, payment for 
which is not a medical expenditure.  

There is no interpretation of the facts of this case which 
will support a legal basis for favorable action with regard 
to the veteran's claim. Thus, the application of the 
principle of reasonable doubt is not appropriate in this 
case. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
Accordingly, the claim for entitlement to a nonservice 
connected disability pension benefits must be denied due to 
the veteran's excessive income.



ORDER

Entitlement to nonservice-connected disability pension is 
denied. 



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


